DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 01/05/2022 has been entered. Claims 1-31 are pending in this instant application.  Claims 9, 11, and 22-31 are withdrawn. Claims 1-8, 10, and 12-21 are currently under examination.   

Priority
This application is a 371 of PCT/US2018/064480 filed on 12/07/2018, which claims benefit of US Provisional Application No. 62/596,186 filed on 12/08/2017.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/596,186, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 2, 8, 10, 17, 18, and 21 recite “more than 2.7”, “5% to 15% w/w dextransucrase/alternansucrase-producing microorganisms”, “a carbon filter”, “carbon filtered”, “to 5 microns”, and “to 2.92”, which are not disclosed or supported by the prior-filed Application No. 62/596,186. The priority date of claims 2, 8, 10, 17, 18, and 21 is 12/07/2018.

Election/Restrictions
Applicant's election with traverse of Group I invention (claims 1-21) and species (passing the cell-free fermentation broth or the nanofiltered product through a strong acid cation ion exchange resin, a weak anion ion exchange resin, or both to produce an ion exchange treated product, recited in claim 3) in the reply filed on 01/05/2022 is acknowledged. 
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9, 11, and 22-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022. Thus, claims 1-8, 10, and 12-21 are currently under examination.

Information Disclosure Statement
Three information disclosure statements (IDS) filed on 06/04/2020, 09/25/2020, and 01/05/2022 have been considered.

Claim Objections
Claims 1, 2, 4, 5, 12, 15, 20, and 21 are objected to because of the following informalities: In claims 1, 2, and 15, change the incorrect recitation “a fermentation broth” (line 2 of claim 1; lines 6 to 7 of claim 2) and “the fermentation broth” (line 4 of claim 1; line 1 of claim 2; lines 1 to 3 of claim 15) to “a starting fermentation broth” and “the starting fermentation broth”, respectively to make distinction from the recitation “cell-free fermentation broth” (lines 4-6 of claim 1), also in claim 1, insert the missing abbreviation “(MIMO)”, which is recited in dependent claims, immediately after the recitation . Appropriate correction is required.

Claims 1, 2, and 10 are objected to because of the following informalities:  Claim 1, 2, and 10 recite the limitations “a.”, “b.”, “c.”, or “d.”.  MPEP § 608.01(m) states that, "Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)." Appropriate correction is required.Applicant is advised to change the recitations to “(a)”, “(b)”, “(c)”, and “(d)”, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 8, 10, 16, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
s 2, 3, 10, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: (a) Claim 1 recites “culture media” (line 3), which contains chemicals and/or biologicals after fermentation. However, claims 2 and 21 also recite “culture medium” (lines 2 and 4-6 of claim 2; line 1 of claim 21), which contains chemicals and/or biologicals before fermentation. There is gap or incomplete for omitting essential structural cooperative relationships of elements because the “culture media” in claim 1 is distinct from the “culture media” in claims 2 and 21; (b) Claim 3 recites “passing the cell-free fermentation broth or the nanofiltered product… to produce an ion exchange treated product”. There is gap or incomplete for omitting essential structural cooperative relationships of elements because “the cell-free fermentation broth” and “the nanofiltered product” are different and cannot produce the same “ion exchange treated product”; and (c) There is also gap or incomplete for omitting essential structural cooperative relationships of elements in claim 10 because “the concentrated ion exchange treated product”, “the pH adjusted concentrated ion exchange treated product”, “the carbon filtered ion exchange treated product” and “the microfiltered ion exchange treated product” are distinct and cannot produce the same “carbon filtered ion exchange treated product” (lines 7 to 8), “microfiltered ion exchange treated product” (line 11), or “pasteurized ion exchange treated product” (line 13).
Taken together, Applicant is advised to insert the word “starter” immediately after the recitation “culture medium” (lines 2 and 4-6 of claim 2; line 1 of claim 21); to insert the phrase “in step (c) before the nanofiltration” immediately before the recitation “or the nanofiltered product” (line 2 of claim 3); to insert the phrase “before the pH adjusting” immediately before the recitation “or the pH adjusted” (line 6 of claim 10); to insert the phrase “before the pH adjusting and the carbon filtering” immediately before the recitation “, the pH adjusted” (line 9 of claim 10); to insert the phrase “before 
Claim 8 recites “claim 6, optionally filtering”, in which the “optionally” encompasses no action at all and is not clear what the claim is for if the active step is not required. Applicant is advised to change the above recitation to “claim 6, further comprising filtering”.
Claims 16 and 17 recite the limitation "at least one 200 dalton to 700 dalton molecular weight cut-off nanofiltration unit" (line 2 of claims 16 and 17) or “the carbon filtered” (line 3 of claim 17).  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the recitations “wherein passing the cell-free fermentation broth through at least one 200 dalton to 700 dalton molecular weight cut-off nanofiltration unit comprises” (lines 1 to 2 of claim 17) and “wherein passing the cell-free fermentation broth through at least one 200 daltons to 700 daltons molecular weight cut-off nanofiltration unit comprises passing the cell-free fermentation broth or the carbon filtered through” (lines 1-3 of claim 17) to “wherein the method comprises” and “wherein the method comprises passing the cell-free fermentation broth through”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al. (WO 2016/029198, published on February 25, 2016, hereinafter referred to as Madsen ‘198) in view of Manttari et al. (US 2009/0014386, published on January 15, 2009, hereinafter referred to as Manttari ‘386).
With regard to structural limitations “a method comprising providing a starting fermentation broth comprising maltosyl-isomaltooligosaccharldes (MIMO), dextransucrase/alternansucrase-producing microorganisms (or Leuconostoc mesenteroides ATCC 13146), and culture media (or provided by fermentation in a starter culture medium comprising sucrose/maltose weight ratio of more than 2.7 (or about 2.90 to 2.92) with 5% to 15% w/w microorganisms for 16-24 hours); removing the microorganisms from the starting fermentation broth to provide a cell-free fermentation broth; and passing the cell-free fermentation broth through a nanofiltration unit with at least one membrane 
Madsen ‘198 disclosed Production of Maltosyl-isomaltooligosaccharides (MIMOs): reagents and starting materials, including sucrose (0.53021 Kg); maltose (maltose monohydrate; 0.2935 Kg), were dissolved in 3.7 liters RO water.  This medium was divided into six Fernbach flasks. L. citreum (B-742; Leuconostoc mesenteroides ATCC 13146), previously preserved as 1.0 ml aliquots of a 1:1 w/w broth/glycerol mixture), were thawed at room temperature. Five flasks were aseptically inoculated with 1.0 ml of the prepared L. citreum. All flasks were shaken at 27°C at 150 rpm overnight (16 hours) until the optical density (OD) was ≥ 1. The healthy cultures from the five flasks were aseptically transferred to a sterile, 2-gallon pressure vessel. A sugar and salt stock solution, comprising sucrose (498.96 Kg) and maltose (maltose monohvdrate; 200.0 Kq), was next prepared and thoroughly stirred before transferring to seed and stock production tanks. The sugar and salt stock solution (309.2 Kg) was aseptically transferred to the seed fermenter via filter sterilization. The seed tank was inoculated with the healthy combined cultures via aseptic lines. The pH of the tank was recorded. Fermentation was allowed to occur without pH adjustment for 16 hours at 27.0°C ± 1.0 and aeration. The fermentation was allowed to continue until complete and fructose was not detectable. The spent L. citreum bacterial cells were removed from the fermentation broth via microfiltration, followed by six stages of diafiltration at an inlet pressure of up to 20 psi. The product mixture was concentrated using a heated wiped film evaporator. The concentrated fermentation broth was de-colorized using powdered activated carbon. The product mixture was heated to 65°C and the carbon was added along with Celite© 545 (21.0 Kg). The activated carbon was removed by pressing the product mixture through a Sperry filter press that was pre-coated with more Celite 545 (21.0 kg) suspended in 300 Kg RO water.  Finally, it was pumped through a 1 micron polishing filter. In appropriately sized batches, ion exchange chromatography (IEX) is utilized to remove ash (comprised of minerals), residual colored organic compounds, organic acids, proteins and amino acids. The resulting combined product is evaporated to a concentration of 56 brix. The product is then cooled to room temperature while agitating to facilitate crystallization of any remaining mannitol. The crystals are washed with cold water to remove the product, which is retained for future use. The mannitol crystals were removed via either a basket centrifuge fitted with a polypropylene filter bag with 10 μm pores or a nutsch pressure filter with 10 μm equivalent plate/screen. In one embodiment, fermentation was run at a sucrose:maltose ratio of 2.75:1 and yielded mainly DP-3 (panose) to DP-8 MIMO. The product has a brix of 63-64 brix and was ready for pasteurization and packaging as commercial material (pages 29/54 to 32/54, [00116-00130, 00133, and Preferably, the sucrose:maltose ratio ranges from 2:1 to 3.2:1. In one embodiment, the bacteria cells are removed by centrifugation, filtration or clarification. In another embodiment, the de-ashing comprises a two-step process using a strong acid followed by a weak base. In another embodiment, the removing organic acids comprises liquid chromatography using a chromatographic grade gel-type strong acid cation exchange resin. In another embodiment, the removing the mannitol utilizes continuous or pulsed liquid chromatography (page 18/54, [0068]; page 5/54, [0019 and 0020]). 
Madsen ‘198 did not explicitly disclose the limitations “a nanofiltration unit with at least one membrane having a molecular weight cut-off of 450-500 Da (or at least one 500 Da unit; or 1 to 10 filtration membranes), required by claims 1, 16, and 17.
Manttari ‘386 disclosed a method for recovering a neutral organic compound by nanofiltration from solutions to alleviate the problems relating to excess dilution and low product yields, which make these processes uneconomical in industrial scale. Nanofiltration membranes have ability to reject uncharged, dissolved materials and positively charged ions according to the size and shape of the molecule in question. Regulation of the permeation of a neutral organic compound with negative retention in nanofiltration leads to the enrichment of the product compound into permeate with good yield and minor dilution of the dry solids content. The nanofiltration membrane may be selected from polymeric and inorganic membranes. The cut-off size of the membranes is 150-1000 g/mol. Fermentation solutions, molasses and vinasse are typically rich in inorganic salts and contain a mixture of various kinds of organic compounds e.g. betaine, polyols such as erythritol, inositol, mannitol and glycerol and/or carboxylic acids such as citric acid, lactic acid, acetic acid, oxalic acid or mixtures thereof. The pretreatment before the nanofiltration is typically selected from ion exchange, membrane filtration, such as ultrafiltration, chromatography, concentration, pH adjustment, filtration, dilution and combinations thereof (pages 7/18 to 10/18, [0019, 0020, 0044, 0057, and 0058]).  
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the step to separate mannitol (MW: 182 dalton) from the MIMO (DP-3: over 500 dalton) product by chromatography or crystallization as taught by Madsen ‘198 with nanofiltration with molecular weight cut-off of 500 dalton or less in view of Manttari ‘386 to enrich MIMO as retentate and mannitol as permeate; and to optimize the conditions of fermentation, separation, and pasteurization for commercial use. One would have been motivated to do so because (a) Madsen ‘198 teaches that fermentation at a sucrose:maltose ratio of 2.75:1 yielded mainly DP-3 to DP-8 MIMO. Removal of the mannitol for future use utilizes continuous or pulsed liquid chromatography, or crystallization with repeated washes and dilutions, and (b) Manttari ‘386 teaches that regulation of the permeation of a neutral organic compound, such as mannitol after fermentation, with negative retention in nanofiltration leads to the enrichment of the product compound into permeate with good yield and minor dilution of the dry solids. The cut-off size of the membranes is 150-1000 g/mol, described above. Thus, one of skill in the art would have a reasonable expectation that by substituting the step to separate mannitol (MW: 182 dalton) from the MIMO (DP-3: over 500 dalton) product by chromatography or crystallization as taught by Madsen ‘198 with nanofiltration with molecular weight cut-off of 500 dalton or less in view of Manttari ‘386 to enrich MIMO as retentate and mannitol as permeate; and by optimizing the conditions of fermentation, separation, and pasteurization for commercial use., one would achieve Applicant’s claims 1-8, 10, and 12-21. "Exemplary rationales that may support a conclusion of obviousness include: (B) Simple substitution of one known element for another to obtain predictable results". See MPEP § 2143 [R-10.2019] [I]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05 [R-10.2019] [II.A].

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623